Citation Nr: 1401891	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in January 2012, a statement of the case was issued in May 2013, and a substantive appeal was received in June 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues before the Board are entitlement to service connection for bilateral hearing loss and tinnitus.  The Board finds that the claims file, including the computerized electronic Virtual VA claims file and VBMS, is not complete for appellate review at this time.  

In his January 2012 notice of disagreement, the Veteran reported that he "went to the Medical Arts in London, KY for hearing trouble in 1981."  Now that the Veteran has identified this private medical care provider, VA has a duty to assist him in requesting pertinent records.  This is especially significant in this case since any evidence of hearing problems in 1981 may suggest a link to service.  

The Veteran has also reported Army reserve service with Headquarters 3d battalion, 397th regiment, 1st Brigade, 100th Division out of Manchester, KY.  An attempt should therefore be made for all medical records associated with this reserve service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all medical records, to specifically include results of any audiological testing, associated with the Veteran's Army reserve service with Headquarters 3d battalion, 397th regiment, 1st Brigade, 100th Division out of Manchester, KY.

2.  The RO take appropriate action to request the Veteran's private treatment records for hearing problems from 1981 from Medical Arts, London, KY.

3.  If, and only if, additional records are received pursuant to the above actions, the Veteran should be scheduled for another VA audiological examination.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that hearing loss and tinnitus are causally related to noise exposure during service. 

4.  The case should then be reviewed and readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


